SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 9, 2009 BLOGGERWAVE INC. (Exact name of registrant as specified in its charter) Nevada 333-154221 26-3126279 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) Humlebaek Strandvej 21 DK-3050 Humlebaek Denmark (Address of principal executive offices) (45) 5040 1749 (Registrant’s Telephone Number) Elevated Concepts, Inc. 5 Revere Drive, Suite 200
